MEMORANDUM **
Enriqueta Cruz, and her children, Nathalie Guerra Cruz and Arely Yazmin Guerra Cruz, natives and citizens of Mexico, petition pro se for review of the Board of Immigration Appeals’ (“BIA”) order denying their motion to reconsider the dismissal of their appeal from an immigration judge’s (“IJ”) order denying their applications for cancellation of removal. We have jurisdiction under 8 U.S.C. § 1252. We review de novo constitutional challenges, Tovar-Landin v. Ashcroft, 361 F.3d 1164, 1166 (9th Cir.2004), and review for abuse of discretion the denial of a motion to reconsider, Larco-Torres v. Ashcroft, 383 F.3d 968, 972 (9th Cir.2004). We deny in part and dismiss in part the petition for review.
Petitioners’ equal protection challenge to the Nicaraguan Adjustment and Central American Relief Act (“NACARA”) is foreclosed by Jimenez-Angeles v. Ashcroft, 291 F.3d 594, 602-03 (9th Cir.2002) (rejecting equal protection challenge to NA-CARA’s favorable treatment of aliens from some countries, over those from other countries, including Mexico).
The BIA acted within its discretion in denying Petitioners’ motion to reconsider because the motion failed to set forth any error of fact or law in its decision affirming the IJ’s order denying cancellation of removal on the ground that Petitioners have *716no qualifying relatives. See 8 C.F.R. § 1003.2(b)(1); Socop-Gonzalez v. INS, 272 F.3d 1176, 1180 n. 2 (9th Cir.2001) (en banc).
Because the instant petition for review is not timely as to the BIA’s underlying order issued on June 3, 2004, we lack jurisdiction to consider Petitioners’ challenge to that order. See Martinez-Serrano v. INS, 94 F.3d 1256, 1258 (9th Cir. 1996).
PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.